DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s assertions that the current prior art does not teach “detecting a designated event related to predicting performing fingerprint recognition.” The designated event in BAEK is detecting the user’s input where the user’s input begins the initiation of acquiring fingerprint information by the fingerprint sensor(See; claim 1, Fig. 7, p[0094], p[0097] where a user’s touch input 702 is detected and fingerprint information corresponding to that input is received). 	MOON additionally teaches obtaining the fingerprint images in response to a user input to the fingerprint sensor (See; Figs 1-3 and claim 1). Both of the references teach detecting a user input (designated event) where the user input is related to predicting to perform fingerprint recognition. All fingerprint acquisition processes in both references, including acquiring background information in MOON, are all performed according to the initial detection of the user input (the designated event).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 states that the guide information is displayed after acquiring the background information. The claim further states that the background information is acquired a predetermined period from a time when the guide information is displayed (I.e. background information is acquired after the guide information is displayed). These two statements are contradictory. The guide information can not be displayed after the background information while the background information is acquired after the guide information. Due to the contradictory statement the Examiner will only examine one of the two statements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAEK et al (KR 10-2020-0010542) (herein “BAEK”) in view of MOON et al (KR 10-2013-0024501) (herein “MOON”) (English translations are attached in the non-final office action with pertinent paragraphs cited marked up).	In regards to claims 1, 11 and 20, BAEK teaches an electronic device comprising: a display (See; Fig. 1 for Display 160); a fingerprint recognition sensor disposed under a first area of the display (See; Fig. 5, p[0050]-p[0052] for fingerprint sensor 580 mounted under the display 540); at least one input detection sensor (See; Fig. 5, claim 1 and  p[0050]-p[0052] for touch sensor 530 which may be a pressure sensor); and at least one processor electrically connected with the display, the fingerprint recognition sensor, and the at least one input detection sensor (See; Fig. 1 for Processor 120), wherein the at least one processor is configured to: detect a designated event through the at least one input detection sensor (See; Claim 1 where user touch / pressure is detected), wherein the designated event is related to predicting performing fingerprint recognition (See; claim 1, Fig. 7 p[0094], p[0097] where a user’s touch input 702 is detected and fingerprint information corresponding to that input is received. Thus it is “predicted” that the user input event is for fingerprint recognition), and acquire fingerprint information of an object through the fingerprint recognition sensor in response to detecting the object on the first area of the display (See; Claim 1 where fingerprint information is acquired by the fingerprint sensor in response to detecting the finger on the display). BAEK fails to explicitly teach acquire background information through the fingerprint recognition sensor according to detection of the designated event and subtract the background information from the fingerprint information.	HodHowever MOON teaches acquire background information through the fingerprint recognition sensor according to detection of the designated event (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor), wherein the designated event is related to predicting performing fingerprint recognition (See; Figs. 1-3 and Claim 1 where a user input is detected initially (the designated event) and subsequently all fingerprint processes are carried out according to the input detection) and subtract the background information from the fingerprint information (See; p[0021]-p[0023] where  background noise of the current raw original image is removed by comparing the obtained current original raw image with the current background image). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify BAEK to remove background noise such as done by MOON so as to acquire a higher image quality representation of the user’s fingerprint. Claims 11 and 20 are rejected for the same reasons above.	In regards to claims 2 and 12, BAEK teaches wherein the designated event comprises a user input of switching the electronic device from a sleep state to a wake-up state (See; Fig. 8 where the user touch input detection 805 will wake the device from a deactivated / display off state (801,803) to an activated state (807, 809)).	In regards to claims 3 and 13, MOON teaches wherein the at least one processor is further configured to acquire the background information according to detection of a touch input on the display when the at least one input detection sensor includes a touch sensor (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor).	In regards to claims 4 and 14, BAEK teaches wherein the designated event comprises a state change of the display (See; Fig. 8 where the user touch input detection 805 will wake the device from a display off state (801,803) to a display on state (807, 809, 811)).	In regards to claims 5 and 15, BAEK teaches when the at least one input detection sensor includes at least one of an acceleration sensor or a gyro sensor, detect occurrence of the designated event in response to a motion input on the electronic device being a pre-defined motion (See; p[0035] where the sensor may include a gyro sensor and an acceleration sensor). Further MOON teaches acquiring the background information according to detection of the occurrence of the designated event (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify BAEK to acquire and remove background noise such as done by MOON so as to acquire a higher image quality representation of the user’s fingerprint.	In regards to claims 6 and 16, BAEK teaches wherein, when the at least one input detection sensor is a pressure sensor connected to a physical button (See; p[0081]-p[0082] for measuring pressure through a pressure sensor and acquiring the fingerprint). Further MOON teaches the at least one processor is further configured to acquire the background information according to input detection (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify BAEK to acquire and remove background noise such as done by MOON so as to acquire a higher image quality representation of the user’s fingerprint.	In regards to claim 7, BAEK teaches wherein the designated event comprises a user input related to an application (See; Fig. 8 and p[0088] where the initial touch event for fingerprint imaging can be used to perform the function of an application).	In regards to claim 8 , BAEK teaches wherein the designated event comprises a user input related to an application (See; Fig. 8 and p[0088] where the initial touch event for fingerprint imaging can be used to perform the function of an application). MOON teaches wherein the at least one processor is further configured to acquire the background information in response to a user input of executing an application (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify BAEK to acquire and remove background noise such as done by MOON so as to acquire a higher image quality representation of the user’s fingerprint.	In regards to claims 9 and 19, MOON teaches wherein the at least one processor is further configured to acquire the background information in response to a user input of executing a function requesting the fingerprint information according to execution of the application (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor. Where it is inherent that fingerprint capture can be requested through applications, for example banking / financial applications).	In regards to claim 10, MOON teaches wherein the at least one processor is further configured to acquire the fingerprint information of the object in response to detecting the object on the first area of the display, based on acquisition of the background information through the fingerprint recognition sensor (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor). 	In regards to claim 17, BAEK teaches wherein the designated event comprises a user input related to an application (See; Fig. 8 and p[0088] where the initial touch event for fingerprint imaging can be used to perform the function of an application). MOON teaches acquiring the background information in response to a user input of executing an application (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify BAEK to acquire and remove background noise such as done by MOON so as to acquire a higher image quality representation of the user’s fingerprint.	In regards to claim 21, BAEK teaches displaying guide information on an area corresponding to the first area, after acquiring the fingerprint information, and acquiring the fingerprint information according to a predetermined period from a time when the guide information is displayed (See; p[0009], p[0088], p[0117] for displaying a guide or notification message to the user after detecting the user input and acquiring fingerprint information. Where the guide or notification is in response to an error or a false touch is detected from said user). BAEK does not explicitly teach acquiring a background information. However MOON teaches acquire background information through the fingerprint recognition sensor according to detection of the designated event (See; Figs. 1-3 and claim 1 for obtaining a background image corresponding to a current original image through a fingerprint sensor). Thus when BAEK is modified to acquire background information in the fingerprint information acquisition step the claim is realized. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify BAEK to acquire and remove background noise such as done by MOON so as to acquire a higher image quality representation of the user’s fingerprint.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627